                             UNITED ST ATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

IV AN DOMINGUEZ-RODRIGUEZ,                      )
                                                )
               Petitioner,                      )
                                                )
       V.                                       )             No. 4:18-CV-2098 RLW
                                                )
STANLEY PAYNE,                                  )
                                                )
               Respondent.                      )

                               MEMORANDUM AND ORDER

       Petitioner moves for leave to proceed in forma pauperis in this action brought pursuant to

28 U.S.C. § 2254. Upon review of the financial affidavit, the Court has determined that petitioner

is unable to pay the filing fee. See 28 U.S.C. § 1915. The motion will be granted.

       Accordingly,

       IT IS HEREBY ORDERED petitioner's motion for leave to proceed in forma pauperis

[Doc. #2] is GRANTED.

       Dated this$ay of December, 2018.



                                               ~;f/!Jib
                                                 UNITED STATES DISTRICT JUDGE
